IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,184


                        EX PARTE JAMES BLACKSHIRE, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
     CAUSE NO. 94-51873-J IN THE CRIMINAL DISTRICT COURT NO. THREE
                           FROM DALLAS COUNTY


       Per curiam. Price, J., not participating.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to forty years’ imprisonment. He did not appeal his conviction.

       Applicant contends, inter alia, that counsel rendered ineffective assistance at his hearing on

the motion to adjudicate guilt. Specifically, the Applicant contends that counsel was ineffective

when he failed to investigate the facts of this case, and failed to present evidence in mitigation of

punishment.
                                                                                                   2

       The trial court has determined that trial counsel was ineffective in that counsel failed to

conduct any independent investigation and that such ineffective representation prejudiced Applicant.

We find, therefore, that Applicant is entitled to relief. The judgment of conviction in Cause No. 94-

51873-J from the Criminal District Court No. Three of Dallas County is set aside and the Applicant

is remanded to the Sheriff of Dallas County to answer the charges as set out in the motion to

adjudicate guilt.

       Applicant’s grounds one and two are denied. United States v. Ruiz, 536 U.S. 622, 122 S. Ct.
2450, 153 L. Ed. 586 (2002). Applicant’s remaining claims are dismissed. Ex parte Torres, 943

S.W.2d. 469 (Tex. Crim. App. 1997).



Delivered: July 1, 2009
Do Not Publish